                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

        v.
                                                                  CRIMINAL ACTION
 DERRICK CARTER,                                                  NO. 18-561-1

                          Defendant.


                                            OPINION

Slomsky, J.                                                                          June 29, 2021

I.     INTRODUCTION

       On June 11, 2021, Defendant Derrick Carter pled guilty to possession of a firearm by a

felon, in violation of 18 U.S.C. § 922(g)(1) (Count II), and distribution of cocaine base (“crack”),

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)-(C) (Counts III and IV). He is currently detained

at the Federal Detention Center (“FDC”) in Philadelphia and is awaiting sentencing scheduled for

September 22, 2021. He has been in federal custody since December 14, 2018.

       Presently before the Court is Defendant’s Motion for Release Pending Imposition of

Sentence. (Doc. No. 146.) In the Motion, Defendant moves for release pending sentencing

pursuant to 18 U.S.C. §§ 3143(a)(2) and 3145(c), relying upon the following grounds which he

claims constitute “exceptional circumstances:” (1) he has cooperated with the Government, which

he expects will move, in return for his cooperation, for a downward departure under the Federal

Sentencing Guidelines; (2) the COVID-19 pandemic has delayed his court proceedings and placed

him at an increased risk of severe illness in light of his health conditions; and (3) the significant

time he spent in pretrial detention. He also claims he is not a risk of flight or a danger to the

community. In its Response (Doc. No. 150), the Government wants the Court to deny the Motion

because Defendant’s cooperation with the Government is not a sufficient basis to justify release


                                                 1
and because he has already contracted COVID-19, recovered, and received the Janssen COVID-

19 vaccine.

         For reasons that follow, Defendant’s Motion (Doc. No. 146) will be denied.

II.      BACKGROUND

         On December 6, 2018, a grand jury returned an Indictment (Doc. No. 1) charging

Defendant with possession of a firearm by a convicted felon and distribution of cocaine base

(“crack”). (See id.) A Superseding Indictment was subsequently filed (Doc. No. 67) charging him

with the same offenses.

         On December 14, 2018, Defendant appeared before United States Magistrate Judge

Richard A. Lloret for an initial appearance. (Doc. No. 13.) Judge Lloret granted the Government’s

Motion for Temporary Detention. (See id.) On December 26, 2018, Magistrate Judge Carol

Sandra Moore Wells arraigned Defendant, granted the Government’s Motion for Pretrial

Detention, and ordered Defendant to be detained pending further proceedings. 1 (Doc. No. 21.)

         On August 22, 2019, Defendant filed a Motion for Reconsideration of the Denial of Pretrial

Release (Doc. No. 51), which was effectively a request for review of Judge Wells’s decision. On

September 19, 2019, the Court denied Defendant’s motion, finding that the charged offenses

triggered the statutory presumption under 18 U.S.C. § 3142(e)(3)(A) “that no condition or

combination of conditions will reasonably assure the appearance of [Defendant] as required and

the safety of any other person and the community” and Defendant failed to rebut the presumption.

(Doc. No. 59 at 5.)

         Thereafter, on April 8, 2020, Defendant filed an Emergency Motion for Pretrial Release

arguing that the COVID-19 pandemic presented a compelling change in his circumstances given



1
      Defendant has since been detained at the Federal Detention Center (“FDC”) in Philadelphia.
                                                 2
his medical history. (See Doc. No. 107 at 2.) On June 22, 2020, the Court denied Defendant’s

motion because “his health conditions are not severe enough to warrant an individual exception to

pretrial detainment[,]” and “when viewing the seriousness of [his] charges and the weight of

evidence against him, his health concerns fail to defeat the statutory presumption that no

combination of conditions will reasonably assure his appearance in court or the safety of the

community.”      (Doc. No. 127 at 16.)     Moreover, Defendant “simply reiterate[d] the same

arguments—namely, his longstanding community ties and familial support—advanced in his prior

motion for reconsideration of his bail[,]” which the Court found unpersuasive to warrant release

on bail. (Id. at 14.)

        On June 11, 2021, Defendant pled guilty to Counts II-IV of the Superseding Indictment,

specifically: possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1) (Count II),

and distribution of cocaine base (“crack”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)-(C)

(Counts III and IV). (See Doc. No. 142.) Defendant’s guilty plea was made pursuant to a plea

agreement with the Government. (See Doc. No. 143.)

        On June 18, 2021, Defendant filed the instant Motion for Release Pending Imposition of

Sentence. (Doc. No. 146.) In the Motion, Defendant asks the Court to release him pursuant to 18

U.S.C. §§ 3143(a)(2) and 3145(c), pending his upcoming sentencing on September 22, 2021. (See

id. ¶¶ 3-5.) He argues that: (1) his cooperation and assistance to the Government may lead in

return to a downward departure under the Sentencing Guidelines; (2) his health conditions place

him at risk of severe COVID-19 illness; and (3) the significant time he spent in pretrial detention

all constitute “exceptional reasons” under § 3145(c). (See id. ¶¶ 20-22, 25, 27.) He also submits

that release is justified under § 3143(a)(2) because he “is not a flight risk[,]” he is “a lifelong

resident of Philadelphia with substantial ties to the community[,]” and he “has demonstrated that



                                                3
he is not a danger to the community by turning a new leaf and cooperating with the Government.”

(Id. ¶ 21.)

        On June 23, 2021, the Government filed a Response in Opposition to Defendant’s Motion.

(Doc. No. 150.) It asks the Court to deny the Motion because “the fact that [Defendant] cooperated

with the government is not a sufficient basis in this case to justify his release[,]” and because he

has already contracted COVID-19, recovered, and received the Janssen vaccine—which “makes

extremely rare, and possibly eliminates entirely, the risk of severe disease from the virus.” (Id. at

1, 24.) The Government also believes Defendant’s “argument that, as a lifelong resident of

Philadelphia with substantial ties to the community, he is suitable for release pending his

sentencing hearing, is meritless” since he “has raised these same arguments several times[ and]

none have been successful.” (Id. at 29) (citing Doc. Nos. 51, 57, 107, 120.) Lastly, the Government

refutes that Defendant poses no flight risk or danger to the community, pointing to his criminal

history, behavior while incarcerated, and nature of the offense to which he just plead guilty as

support. (See id. at 8-10.)

III.    DISCUSSION

        In Defendant’s Motion, he moves for release pending sentencing pursuant to 18 U.S.C.

§§ 3143(a) and 3145(c). While the provisions of § 3143(a) will not afford him release pending

sentencing, § 3145(c) can do so because that Section permits a court to release a defendant pending

sentencing if he does not pose a risk of flight or danger to the community, and if there is an

exceptional reason for release. The Court will address each Section in turn.

        A.     18 U.S.C. § 3143(a)

        First, Defendant claims he should be released pursuant to 18 U.S.C. § 3143(a). Defendant

acknowledges that given his crimes of conviction in this case, the provisions of § 3143(a)(2) would

apply here. The Section provides as follows:

                                                 4
        (a)(2) The judicial officer shall order that a person who has been found guilty of an
               offense in a case described in subparagraph (A), (B), or (C) of subsection
               (f)(1) of [18 U.S.C. § 3142] 2 and is awaiting imposition or execution of
               sentence be detained unless—

                (A) (i) the judicial officer finds there is a substantial likelihood that a motion
                         for acquittal or new trial will be granted; or

                    (ii) an attorney for the Government has recommended that no sentence
                         of imprisonment be imposed on the person; and

                (B) the judicial officer finds by clear and convincing evidence that the
                   person is not likely to flee or pose a danger to any other person or the
                   community.

§ 3143(a)(2) (emphasis added). Under this Section, subsections (A) and (B) both must be met in

order to justify release pending sentencing.

        Here, Defendant has not shown that he can satisfy subsections (A)(i) or (A)(ii) because he

has pled guilty and the Government has not recommended that no sentence of imprisonment be

imposed. Defendant’s assertion that his assistance to the Government satisfies § 3143(a)(2)(A)(ii)

“given [that] the Government is filing an 18 U.S.C. §[]3553(e) §5K1.1 for the assistance he has

provided” (Doc. No. 146 ¶ 20), is without merit because, as the Government notes in its Response,

“even with the filing of a departure motion, Carter still faces the potential for a significant sentence

of incarceration.” (Doc. No. 150 at 27.)

        Since § 3143(a)(2) requires both subsections (A) and (B) be met, and Defendant cannot

satisfy subsection (A), the Court need not address whether Defendant can satisfy subsection (B).

Accordingly, Defendant is not subject to release under 18 U.S.C. § 3143(a)(2).




2
    As noted above, Defendant pled guilty to distribution of cocaine base (“crack”), in violation of
    21 U.S.C. § 841(a)(1), (b)(1)(B)-(C), which is one of the offenses listed in 18 U.S.C.
    § 3142(f)(1)(C).
                                                    5
       B.      18 U.S.C. § 3145(c)

       Next, Defendant argues that he should be released pursuant to 18 U.S.C. § 3145(c). Section

3145(c) states in relevant part:

       A person subject to detention pursuant to section 3143(a)(2) . . . and [whom a
       judicial officer finds by clear and convincing evidence is not likely to flee or pose
       a danger to the safety of any other person or the community if released] . . . may be
       ordered released, under appropriate conditions, by the judicial officer, if it is clearly
       shown that there are exceptional reasons why such person’s detention would not be
       appropriate.

§ 3145(c). In other words, the court may release a person who is otherwise mandatorily detained

under § 3143(a)(2) if two conditions are satisfied. First, the court must “find[] by clear and

convincing evidence that the person is not likely to flee or pose a danger to the safety of any other

person or the community.” §§ 3143(a)(1), 3145(c). Second, the court must find that “exceptional

reasons” justify release. § 3145(c). Section 3145(c) does not define “exceptional reason,” nor has

the Third Circuit Court of Appeals provided guidance on the definition of the term. 3 This Court,

however, is “guided by the decisions of other courts that have defined ‘exceptional’ as something

out of the ordinary that distinguishes the defendant’s situation from that of other defendants subject

to mandatory presentence detention.” United States v. Ortiz, No. 18-134, 2020 WL 1904478, at

*14-15 (M.D. Pa. Apr. 17, 2020) (citations omitted). “The test is a flexible one, vesting the court

with discretion to determine whether a particular set of circumstances are ‘exceptional’ based on a

fact-intensive inquiry.” Id.


3
    While the Third Circuit has not defined “exceptional reasons,” it has made clear that the mere
    existence of COVID-19 and the possibility that it may spread to a particular prison does not
    justify release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean
    to minimize the risks that COVID-19 poses in the . . . prison system, particularly for inmates .
    . . But the mere existence of COVID-19 in society and the possibility that it may spread to a
    particular prison alone cannot independently justify . . . release.”); United States v. Roeder, 807
    F. App’x 157, 160-61 (3d Cir. 2020) (“[T]he existence of a widespread health risk is not,
    without more, a sufficient reason for every individual subject to a properly imposed federal
    sentence of imprisonment to avoid or substantially delay reporting for that sentence[.]”).
                                                  6
       Here, as noted above, Defendant has not shown by clear and convincing evidence that he

does not pose a risk of flight or a danger to the community. And even though his medical

conditions heighten the risk of severe COVID-19 illness, there is no exceptional reason justifying

his release in light of the fact that he has already contracted COVID-19, has recovered, and has

received the Janssen COVID-19 vaccine.

       First, the Court does not find by clear and convincing evidence that Defendant does not

pose a flight risk or a danger to the community. Defendant states in his Motion that he is not a

flight risk “given the benefit of” the Government’s forthcoming motion for a downward departure.

(Doc. No. 146 ¶ 21.) “If [he] fails to appear, he is facing a mandatory minimum of five years and

likely higher given his guidelines[;]” therefore “[i]t is in [his] interest to appear at sentencing and

receive the benefit of the [downward departure] motion.” (Id.) He further avers that he “is a

lifelong resident of Philadelphia with substantial ties to the community” and “has demonstrated

that he is not a danger to the community by turning a new leaf and cooperating with the

Government.” (Id.)

       The Court is not convinced these assertions are clear and convincing evidence. To begin

with, the Court has twice denied Defendant’s requests for pretrial release. On September 19, 2019,

Defendant’s Motion for Reconsideration of the Denial of Pretrial Release (Doc. No. 51) was denied

because he failed to rebut the statutory presumption under 18 U.S.C. § 3142(e)(3)(A) “that no

condition or combination of conditions will reasonably assure the appearance of [Defendant] as

required and the safety of any other person and the community.” (Doc. No. 59 at 5.) Thereafter,

on June 22, 2020, Defendant’s Emergency Motion for Pretrial Release (Doc. No. 107) was denied.

(See Doc. No. 127.)

       In denying the latter motion, the Court explained that Defendant’s “health conditions



                                                  7
[were] not severe enough to warrant an individual exception to pretrial detainment[,]” and “when

viewing the seriousness of [his] charges and the weight of evidence against him, his health

concerns fail to defeat the statutory presumption that no combination of conditions will reasonably

assure his appearance in court or the safety of the community.” (Id. at 16.) Notably, the Court

explained that the motion “simply reiterate[d] the same arguments—namely, his longstanding

community ties and familial support—advanced in his prior motion for reconsideration of his bail.

Those factors were unpersuasive then and they remain unpersuasive[.]” (Id. at 14.) Likewise, the

same arguments are presented in the instant Motion and still remain unpersuasive.

        Moreover, Defendant’s criminal history and disciplinary infractions while at FDC

undermine his assertion that he is not a flight risk or a danger to the community. In its Response

to the instant Motion, the Government notes that Defendant’s “criminal history consists of violent

offenses, including aggravated assault, simple assault, reckless endangerment, and terroristic

threats[,]” and “at the time [he] committed the instant offense, he was serving a sentence of

probation[.]” (Doc. No. 150 at 9.) While detained at FDC, Defendant has received disciplinary

infractions for “fighting with another inmate[]; . . . being in unauthorized area[]; . . . [and]

[]refusing drug/alcohol test[].” (Id. at 28 n.6; see also id., Ex. B.)

        Indeed, as the Court reasoned in its June 22, 2020 Opinion denying Defendant’s Emergency

Motion for Pretrial Release:

        Defendant’s personal history and characteristics also do not support his release. His
        criminal record includes a felony conviction for aggravated assault, for which he
        was sentenced to 11 to 23 months’ imprisonment, and other misdemeanor
        convictions. (Doc. No. 52 at 13.) In addition, Defendant has been found in
        contempt of court three times, and his arrest for the conduct charged in this case
        occurred while he was serving a probationary sentence for a state offense. (Id. at
        13, 15). In light of these countervailing factors, Defendant’s longstanding
        community ties and family support do not overcome the statutory presumption he
        faces. Thus, the original grounds for Defendant’s pretrial detention support his
        continued incarceration pending trial, given that there are no conditions or

                                                   8
       combination of conditions that will assure the safety of the community or his
       appearance at trial.

(Id. at 15.) “[G]iven [Defendant’s] proven history of disobeying court orders and violating the

terms and conditions of probation by continuing to engage in serious criminal activity, it is

reasonable to assume that [his] release pending sentencing will endanger the community and

present an unacceptably high risk for flight.” (Doc. No. 150 at 9-10.) 4

       Furthermore, Defendant has not clearly shown that there are exceptional reasons justifying

his release. While Defendant states that he “suffers from obesity, Type II Diabetes, Seizure

Disorder, Asthma, and Sickle Cell Trait (Heterozygous)” which “make him particularly vulnerable

to COVID-19[,]” (Doc. No. 146 ¶ 26), the Government points out that Defendant contracted

COVID-19 in January, has “fully recovered,” and he has received the Janssen COVID-19 vaccine

on May 19. (Doc. No. 150 at 13, 16; see also id., Ex. A at 14, 125.) The Government cites an

overwhelming number of cases 5 with similar circumstances, where courts found that the risk of

COVID-19 is mitigated when a vaccination is administered because it “provide[s] effective ‘self-



4
    The Court also is persuaded by the following argument the Government made in its Response:

       If this Court were to release [Defendant], there is no guarantee that [he] will not
       flee the district now that he has admitted his guilt to the charges in the superseding
       information and is certain to face punishment, notwithstanding his cooperation plea
       agreement. For this reason, electronic or GPS monitoring will not be effective in
       preventing [him] from fleeing or continuing to engage in his favorite means of
       obtaining cash – drug trafficking and selling guns. Nor is there any guarantee that
       GPS with house arrest will prevent [him] from leaving his residence for that
       purpose or prevent others from coming to [his] residence to engage in drug
       trafficking. [He] could just as easily sell drugs from his home while on house arrest
       or electronic monitoring as he can by leaving his residence. GPS or electronic
       monitoring can neither detect nor prevent gun sales or drug trafficking by Carter
       from his residence.

    (Doc. No. 150 at 9.)
5
    (See Doc. No. 150 at 13-15, 17-25.)
                                                 9
care’ against the virus[.]” 6 (Doc. No. 150 at 17.) Lastly, Defendant argues that his cooperation

and assistance with the Government “meets [the] additional element of ‘exceptional reasons’ . . .

of 18 U.S.C. 3145 (c)” because his “information and operational assistance resulted in”

apprehension of an individual “wanted for murder and for absconding from probation.” (Doc. No.

146 ¶ 22.) But in light of all above facts, this argument is not an “exceptional reason” justifying

Defendant’s release. 7

         In sum, Defendant will not be released pursuant to 18 U.S.C. § 3145(c) because the Court

cannot find by clear and convincing evidence that Defendant is not a flight risk or a danger to the

community, and because Defendant has not clearly shown that there are exceptional reasons

justifying his release.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion for Release Pending Imposition of Sentence

(Doc. No. 146) will be denied. An appropriate Order follows.




6
      In addition, to rebut Defendant’s assertion that “COVID-19 is especially dangerous to those
      with respiratory conditions[,]” (Doc. No. 146 ¶ 27), the Government notes that Defendant’s
      “asthma seems to be well-managed at the FDC with an Albuterol inhaler[, Defendant] does not
      claim otherwise[,]” and “[i]n any event, numerous courts have denied release to inmates with
      asthma controlled with medication.” (Doc. No. 150 at 25.) The Government then cites a large
      number of cases in support of its contention. (See id. at 25-26.)
7
      Defendant’s assertion that his prolonged pretrial detention constitutes an “exceptional reason”
      under 18 U.S.C. § 3145(c) is equally unpersuasive when considering that he waived his right
      to a speedy trial on three occasions just prior to the COVID-19 pandemic. (See Doc. Nos. 25,
      37, 44.)
                                                  10
